        Case 1:18-cv-10933-RA Document 104 Filed 08/14/19 Page 1 of 3




                                Manuel P. Asensio
                         641 Lexington Avenue, Suite 1533
                               New York, NY 10022
                        (212) 702-8801 Cell (917) 515-5200
                                mpa@asensio.com
August 14, 2019
The Hon. Ronnie Abrams
US District Court Judge, New York Southern District of New York
40 Center Street (40 Foley Square)
New York, New York 10007

             RENEWAL OF EMERGENCY REQUEST FOR CONFERENCE
Dear Judge Abrams:
Please find attached a copy of the Plaintiff’s August 14, 2019 affidavit in response
to Lawrence Newman’s opposition to the Plaintiff’s January 14, 2019 motion to
vacate Emilie Marie Bosak’s fraudulently obtained protection order.
As Your Honor well knows, New York State Chief Judge Janet Marie DiFiore is
working to cover her tracks, and to protect Your Honor. She is doing so by working
with Mr. Newman. The Plaintiff foresaw this possibility and filed his January 14,
2019 motion in anticipation of the collusion between DiFiore and Newman.
Thus, when Newman filed his own fictional, hysterical and fabricated story about
the meaningless events of December 29, 2015, the Plaintiff was prepared to
respond immediately and forcefully.
However, on January 14, 2019, the Plaintiff had no idea, and could never have
imagined, that Your Honor would blatantly conspire with Defendant DiFiore to
plant a story in the New York Daily News about December 29, 2015.
It became my primary duty, my first obligation, to respond forcefully. This is true
only because of the federal and state judicial corruption involved. Afterall, this is a
case where one father has determined to fight federal court collusion with state
courts under the cover of the preposterous and illegal so-called domestic relations
exception to federal subject matter jurisdiction (“DRE”).
              Case 1:18-cv-10933-RA Document 104 Filed 08/14/19 Page 2 of 3




The Plaintiff respectfully requests the Your Honor pay particular attention to the
affidavit’s following paragraphs:
       1. Lawrence Newman is responsible for the actions he and Stephen MacArthur
          took to aid and abet Emilie Marie Bosak’s scheme to take unauthorized
          control, to plainly kidnap, the Movant’s daughter.
       2. Without Newman and MacArthur’s willful and criminal use of their official
          positions to collude, aid and abet Bosak in her scheme, Bosak would not have
          been able to convert her false, preposterous, irrational and backwards story1
          about the reality of December 29, 2015 into manufactured evidence and
          fabricated criminal charges.
       3. December 29, 2015’s true facts, factors and circumstances are meaningless.
          Common sense and reality destroy the validity of Bosak’s accusations. They
          were hearsay hogwash. Newman is the only official positioned to convert
          Bosak’s unbelievable fictional hearsay account into whatever story he told
          the Grand Jury to get the indictment.
       4. If not for Newman’s cold-blooded corruption and collusion with Bosak,
          December 29, 2015 would be an uneventful day in the life of the Movant and
          his daughter. It would simply represent another violation of the custody
          terms of New York State’s Judgement of Divorce.2
       5. The above would also be true if not for Judge DiFiore’s material interest in
          causing the Movant harm. Her motive comes from her desire to protect her
          fabricated unauthorized “policy” of generating profits for the court system
          by fabricating agitation, conflict, disturbances and disruptions in families.


The Judicial Conduct and Disability Act of 1980 codified in Title 28 of the U.S. Code
Chapter 16 Sections 351 through 364 in 2008 [U.S. Code Chapter 16 §§ 351-364]
authorizes any person to file a complaint alleging that a federal judge has engaged


1
 A story even the liberal New York Daily News called “wacky” August 24, 2016.
https://www.nydailynews.com/new-york/nyc-crime/investor-accused-burglarizing-ex-wife-home-offered-plea-
deal-article-1.2764394

2
    It would represent another serious meaningful violation that the State would pay no attention to.
        Case 1:18-cv-10933-RA Document 104 Filed 08/14/19 Page 3 of 3




in conduct “prejudicial to the effective and expeditious administration of the
business of the courts.”
Your Honor’s prejudicial misconduct in this case is shameless. It comes from a
belief that nothing Your Honor does is illegal. This false belief is exemplified by the
DRE. The DRE is an outrageously illegal act of fiction, lack of respect for reality and
common sense, and lack of respect for the American people, the President,
Congress, and the Rule of Law, by all the federal judges.
Your Honor’s misconduct clearly shows she refuses to subordinate herself to the
Constitution, the People’s most comprehensive unilateral and untouchable by
government rights and the Rule of Law.
Your Honor is acting dishonestly and inhumanely, without respect for reality or
common sense, based on the belief that Your Honor has unbridled power to dictate
what is “effective and expeditious administration of the business of the courts.”
As the evidence in this case proves beyond a reasonable doubt, the collusion
between New York State federal judges and New York State Chief Judge Janet Marie
DiFiore under the cover of the DRE has resulted in the abrogation of New Yorkers'
unenumerated, due process and equal protection, and natural God given and legal
parenting liberties and rights.
This case must be escalated to Judicial Conference as a result of the organized
misconduct by Robert Allen Katzmann, Chief Judge of the US Court of Appeals for
the Second Circuit; Collen McMahon, Chief Judge of the US District Court for the
Southern District of New York; and Ronnie Abrams and Katherine Polk Failla, judges
of the US District Court for the SDNY (“Katzmann Complaints”).
Thus, the Hon. John G. Roberts, Jr. is and must be present here as the Presiding
Judge and Chief Executive Officer of Judicial Conference.
                                              Respectfully,
                                              __________/s/_____________
                                              Manuel P. Asensio
Hon. John G. Roberts, Jr., Presiding Judge of the Judicial Conference
The Hon. Robert Allen Katzmann, Chief Judge of the US Court of Appeals
State and Individual Defendants Counsel
